The Chancellor delivered the following decree :
Upon the whole of this argument I have doubts ro. maining whether this Court has a right to grant the benefit of the insolvent debtor’s law in any case. But as the. weight of the argument appears to be in favor of the exercise of this authority; and as by the decision in Lowe’s case, it appears that the party confined under the process of this Court, cannot be absolutely released by a discharge made by any other court under the insolvent debtor’s law, it would follow that Mr. Perkins would be imprisoned for life, unless this Court should interfere and give relief under the insolvent law, I will venture to exercise the authority in favorem libertatis of the citizen. Should this opinion not be satisfactory to the parties interested, I should be glad that the question, which is novel, should be carried up to the Court of Appeals.
Hekry ¥m. Desaussure.
There was no appeal from this decree.